It having been reported to the Court that Earl W. Allison of Columbus, Ohio, has been indefinitely suspended from the practice of law by the Supreme Court of the State of Ohio, and this Court by order of March 30, 1970 [397 U. S. 1005], having suspended the said Earl W. Allison from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired;
It Is Ordered that the said Earl W. Allison be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.